DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-11, 13-17 and 20-23 are pending and presented for examination. Claims 1-11 and 13-17 were amended, claims 12, 18 and 19 were cancelled, and claims 20-23 newly added via the instant amendment dated 6 July 2022 which is acknowledged and entered.

Response to Arguments
	Applicant’s remarks dated 6 July 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The rejection of claims 1-17 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment as “preferably” was removed from claim 1 and other dependent claims.

	The rejection of claims 1, 2, 5, 8, 9, 11-15 and 17 under 35 U.S.C. 102(a)(1) over Yu is MAINTAINED and updated below to reflect the instant amendments.
The traversal is that Yu does not disclose “before the generated graphene surface covers more than 85% of the substrate surface, before more than 30% of the graphene particles are polycrystalline particles, and before more than 50% of the generated graphene surface is a multilayer surface” (Remarks at 7). To support this, Applicants allege that “Yu never teaches or discloses a suspension of graphene particles in liquid” (Remarks at 7). However, the copper substrate is dissolved away and the graphene particles need to be scooped out (Yu at 8:23) from the solution which implies they are indeed suspended therein. The fact the graphene remains attached to the PMMA does not preclude the graphene from being suspended in the solution as the claim is not limited to only the graphene structure, there is no claimed requirement that the graphene is “alone” as applicants allege on Remarks at 7.
The traversal continues in that “The main contribution of Yu is the concept of introducing the net of nucleation points over the substrate” (Remarks at 8) however it is not clear how this ties into Yu versus the claimed invention.
The final traversal against Yu is that the usage of single-layer graphene “has to be understood within the context of the whole description of Yu . . . Yu lacks the aim of attaining single-layer graphene but instead focuses on attaining single crystal graphene” (Remarks at 8). However, Yu discloses that bi-layer and few-layer graphene can be grown via control of PPMA (Yu at 7:18-19), and that the overall process can produce mono- to few-layer graphene (Yu at 2:24-26) and explicitly single-layer (6:62). Applicants further state that in “Yu, it is not important whether the graphene is strictly single-layer or simply few-layer” (Remarks at 8) but this is not persuasive either as it is unclear exactly what Applicant’s point is. The usage of a “thick zone” and “thin zone” lacks testing supporting to show against Yu as Yu discloses single-layer graphene and thusly the burden is on Applicants to show that Yu does not actually produce such or in the proportions instantly claimed.

The rejection of claims 6 and 7 under 35 U.S.C. 103 over Yu is MAINTAINED as the traversal was made en masse over the base claim rejection.

The rejection of claim 10 under 35 U.S.C. 103 over Yu in view of Ren is MAINTAINED as the traversal was made en masse over the base claim rejection.

The rejection of claims 3 and 16 are under 35 U.S.C. 103 over Yu in view of Strudwickn is MAINTAINED as the traversal was made en masse over the base claim rejection.

The rejection of claim 4 under 35 U.S.C. 103 over Yu in view of Zhang is MAINTAINED as the traversal was made en masse over the base claim rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 8, 9, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu.
Regarding claims 1, 2, 5, 9 and 11-13, Yu discloses a method of forming a suspension of graphene particles comprising:
a) Depositing carbon on a copper foil substrate by means of CVD (This is not invoking 35 U.S.C> 112(f)) where graphene particles are formed on said substrate partially covering it (Yu at “Fig. 4(B)” and 5:25-36);
b) Before the generated graphene surface covers more than 85% of the substrate (given usage of a mask layer, this is considered to be met, the cited figure in Yu clearly shows graphene on less than 85% of the substrate and this meets the broadest reasonable interpretation of such, and 0.4x0.8 micron PMMA dots grow monolayer as per 6:61-65 so claims 11-13 are also met)), before more than 30% of the graphene particles are polycrystalline particles (Yu at 2:40 wants only monocrystalline graphene), and before more than 50% of the generated graphene surface is a multilayer surface (single-layer is also what Yu wants to grow, Yu at 6:63) interrupting the deposition of carbon on the substrate (Id.); and
c-d) Immersing said substrate in a liquid and separating said graphene particles form said substrate such that they are suspended in said liquid (The substrate is placed in iron nitrate which etches away the copper thusly separating the graphene before transferring in the solution to a silica substrate (Yu at 8:15-20)) such that the graphene particles are suspended in the liquid/etchant (Yu at 8:23).
Concerning claim 8, a metal substrate is a “formed by a plurality of particles”.
Regarding claim 14, annealing (recrystallization) is utilized before step a (Yu at 7:50).
Turning to claim 15, the copper film is cleaned so this is considered to be met.
As to claim 17, the deposition comprises a cooling step wherein it is cooled to room temperature, “rapidly” which is being construed as less than 30 minutes.


Claim Rejections - 35 USC § 103
Claims 6 and 7 are rejected under 35 U.S.C. 103 over Yu.
Regarding claims 6 and 7, while Yu discloses a sheet substrate, changing the shape (to a wire or foam) is prima facie obvious as changing the shape is obvious (See MPEP 2144.05).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 2 (Owing to the way it is being construed) above, and further in view of Ren.
Regarding claim 10, Yu does not expressly state usage of electrolysis to separate the Cu substrate.
Ren in a method of forming graphene discloses usage of electrolysis on a substrate after graphene growth (Ren at 3:5-12).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yu in view of the electrolysis of Ren. The teaching or suggested motivation in doing so is separate of the graphene without damaging it (Id.).

Claims 3, 16, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and in further view of Strudwick.
Regarding claim 16, Yu discloses CVD of graphene with methane and hydrogen but not the particularities claimed.
Strudwick in a method of forming graphene on a copper foil (Strudwick at [0094]) usage of methane at 50 sccm, hydrogen at 150 sccm (33% methane), temperature of 1060 C, and a pressure of 0.157 mbar (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yu in view of the CVD conditions of Strudwick. The teaching or suggested motivation in doing so being reduction in non-graphene carbon deposits (Id.).
As to claim 3, copper films can be utilized (Strudwick at [0009]).
As to claims 20 and 21, the graphene particles are suspended in the solution and the copper is dissolved (Yu at 8:23).
Regarding claim 23, annealing (recrystallization) is utilized (Yu at 7:50).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and in further view of Zhang. 
Regarding claim 4, Yu does not expressly state electropolishing of the copper.
Zhang in a method of growing graphene discloses usage of electropolishing for the copper substrate (Zhang at 2472 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yu in view of the electropolishing of Zhang. The teaching or suggested motivation in doing so being forming a smooth surface (Id.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 2 above, and in further view of Zhang.
Regarding claim 4, Yu does not expressly state electropolishing of the copper.
Zhang in a method of growing graphene discloses usage of electropolishing for the copper substrate (Zhang at 2472 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yu in further view of the electropolishing of Zhang. The teaching or suggested motivation in doing so being forming a smooth surface (Id.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Strudwick and Zhang as applied to claim 20 above, and in further view of Ren.
Regarding claim 10, Yu, Strudwick, nor Zhang expressly state usage of electrolysis to separate the Cu substrate.
Ren in a method of forming graphene discloses usage of electrolysis on a substrate after graphene growth (Ren at 3:5-12) and given usage of electrolysis hydrogen detachment would be inherent.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yu with Strudiwck and Zhang in view of the electrolysis of Ren. The teaching or suggested motivation in doing so is separate of the graphene without damaging it (Id.).

Conclusion
Claims 1-11, 13-17 and 20-23 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759